

116 SRES 630 ATS: Designating June 20, 2020, as “American Eagle Day” and celebrating the recovery and restoration of the bald eagle, the national symbol of the United States.
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 630IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Alexander (for himself, Mr. Durbin, Mrs. Blackburn, Mr. Blumenthal, Mr. Booker, Mr. Boozman, Mrs. Capito, Ms. Collins, Ms. Duckworth, Mr. Inhofe, Mr. Jones, Ms. Klobuchar, Mr. Manchin, Ms. Smith, Mr. Carper, and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating June 20, 2020, as American Eagle Day and celebrating the recovery and restoration of the bald eagle, the national symbol of the United States.Whereas the bald eagle was chosen as the central image of the Great Seal of the United States on June 20, 1782, by the Founding Fathers at the Congress of the Confederation;Whereas the bald eagle is widely known as the living national symbol of the United States and for many generations has represented values, such as—(1)freedom;(2)democracy;(3)courage;(4)strength;(5)spirit;(6)independence;(7)justice; and(8)excellence;Whereas the bald eagle is unique to North America and cannot be found naturally in any other part of the world, which was one of the primary reasons the Founding Fathers selected the bald eagle to symbolize the Government of the United States;Whereas the bald eagle is the central image used in the official logos of many branches and departments of the Federal Government, including—(1)the Executive Office of the President;(2)Congress;(3)the Supreme Court of the United States;(4)the Department of Defense;(5)the Department of the Treasury;(6)the Department of Justice;(7)the Department of State;(8)the Department of Commerce;(9)the Department of Homeland Security;(10)the Department of Veterans Affairs;(11)the Department of Labor;(12)the Department of Health and Human Services;(13)the Department of Energy;(14)the Department of Housing and Urban Development;(15)the Central Intelligence Agency; and(16)the United States Postal Service;Whereas the bald eagle is an inspiring symbol of the spirit of freedom and the sovereignty of the United States;Whereas the image and symbolism of the bald eagle has—(1)played a significant role in art, music, literature, architecture, commerce, education, and culture in the United States; and(2)appeared on United States stamps, currency, and coinage;Whereas the bald eagle was endangered and facing possible extinction in the lower 48 States but has made a gradual and encouraging comeback to the land, waterways, and skies of the United States;Whereas the dramatic recovery of the national bird of the United States is an endangered species success story and an inspirational example to other environmental, natural resource, and wildlife conservation efforts worldwide;Whereas, in 1940, noting that the bald eagle was threatened with extinction, Congress passed the Act entitled An Act for the protection of the bald eagle, approved June 8, 1940 (16 U.S.C. 668 et seq.), which prohibited killing, selling, or possessing a bald eagle, and a 1962 amendment to that Act expanded protection to the golden eagle (referred to collectively in this preamble as the Bald and Golden Eagle Protection Act);Whereas, by 1963, there were only an estimated 417 nesting pairs of bald eagles remaining in the lower 48 States, with loss of habitat, poaching, and the use of pesticides and other environmental contaminants contributing to the near demise of the national bird of the United States;Whereas, in 1967, the bald eagle was officially declared an endangered species under Public Law 89–669 (80 Stat. 926) (commonly known as the Endangered Species Preservation Act of 1966) in areas in the United States south of the 40th parallel due to the dramatic decline in the population of the bald eagle in the lower 48 States;Whereas the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) was enacted in 1973, and in 1978, the bald eagle was listed as an endangered species throughout the lower 48 States, except in the States of Michigan, Minnesota, Oregon, Washington, and Wisconsin, in which the bald eagle was listed as a threatened species;Whereas, in July 1995, the United States Fish and Wildlife Service announced that in the lower 48 States, the bald eagle had recovered sufficiently to change the status of the species from endangered to threatened;Whereas, by 2007, bald eagles residing in the lower 48 States had rebounded to approximately 11,000 pairs;Whereas, on June 28, 2007, the Secretary of the Interior and the Director of the United States Fish and Wildlife Service removed the bald eagle from protection under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), but the bald eagle continues to be protected under the Bald and Golden Eagle Protection Act, the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), section 42 of title 18, United States Code (referred to in this preamble as the Lacey Act), and the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);Whereas Challenger, the trained, educational bald eagle of the American Eagle Foundation in Pigeon Forge, Tennessee, was invited by the Secretary of the Interior to perform a free-flight demonstration during the official bald eagle delisting ceremony held at the Jefferson Memorial in Washington, District of Columbia;Whereas experts and population growth charts estimate that the bald eagle population could reach 15,000 pairs, even though a physical count has not been conducted by State and Federal wildlife agencies since 2007;Whereas caring and concerned agencies, corporations, organizations, and people of the United States representing Federal and State governments and the private sector passionately and resourcefully banded together, determined to save and protect the national bird of the United States;Whereas the recovery of the bald eagle population in the United States was largely accomplished through—(1)the dedicated and vigilant efforts of Federal and State wildlife agencies and nonprofit organizations, such as the American Eagle Foundation;(2)public education;(3)captive breeding and release programs;(4)hacking and release programs; and(5)the translocation of bald eagles from places in the United States with dense bald eagle populations to suitable locations in the lower 48 States that had suffered a decrease in bald eagle populations;Whereas various nonprofit organizations, such as the Southeastern Raptor Center at Auburn University in the State of Alabama, contribute to the continuing recovery of the bald eagle through rehabilitation and educational efforts;Whereas the bald eagle might have been lost permanently if not for dedicated conservation efforts and strict protection laws such as—(1)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(2)the Bald and Golden Eagle Protection Act;(3)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);(4)the Lacey Act; and(5)the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.); andWhereas the sustained recovery of the bald eagle population will require the continuation of recovery, management, education, and public awareness programs to ensure that the population numbers and habitat of the bald eagle remain healthy and secure for generations to come: Now, therefore, be itThat the Senate—(1)designates June 20, 2020, as American Eagle Day;(2)applauds the issuance of bald eagle commemorative coins by the Secretary of the Treasury to generate critical funds for the protection of the bald eagle; and(3)encourages—(A)educational entities, organizations, businesses, conservation groups, and government agencies with a shared interest in conserving endangered species to collaborate and develop educational tools for use in the public schools of the United States; and(B)the people of the United States to observe American Eagle Day with appropriate ceremonies and other activities.